Per Curiam.
This suit was an action in the nature of deceit to recover the sum of $1,500, with interest, from November, 1922. The allegation in the complaint is, that the plaintiff gave the defendant the money to be invested in short term first real estate mortgage or mortgages, but, instead of so doing, the defendant appropriated the money to other uses, to wit, $800 was loaned on a promissory note without security and $700 was used by the defendant for the business purposes of the Howard Elliott Corporation, a corporation of which the defendant was president. The trial resulted in a verdict for the plaintiff for $1,948.25. The defendant obtained a rule to show cause on the grounds that the verdict is contrary to the weight of the evidence and contrary to the charge of the court. Our examination of the case leads us to the conclusion that neither of these grounds for a new trial are tenable. The rule to show cause is therefore discharged, with costs.